FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The secondary references in this rejection were not discussed in specific details in the arguments.
Claim Objections
Claims 1, and 3-6 are objected to because of the following informalities:
Claim 1 includes limitations “plurality of alarm set points” and “plurality of set points”, which should be consistent throughout the claims.
Claims 3-6 are objected to due to the same reasoning.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1, 4, 11, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TART et al. (US 20150325060 A1).
Re claim 1, TART discloses (abstract) a computing device for alarm and notification generation (fig.1-3 – system 38), comprising:
a memory (i.e. memory 50); and
a processor (i.e. processor 48) configured to execute executable instructions (system performs method in fig.3) stored in the memory (i.e. processor operates with memory to process data and perform communication functions) to:
identify a plurality of alarm set points for a system (i.e. by step 72 – indication of one or more protection functions inhibited - one or more sets of protection and/or monitoring functions may be temporarily inhibited or suspended by… - fig.3 [0032] – all data values could be configured by user – given that claim does not define that alarm set points are preconfigured by user or someone or something else), wherein the plurality of alarm set points (i.e. one or more protection functions which are monitored in step 72) are preconfigured threshold values for the system ([0023]);
[0023] In certain embodiments, the protection monitoring system 38 may be programmed or configurable (e.g., performed via the processor 48 and the memory 50) to support a number of protection functions, and to be responsive to a number of detected operating conditions of the industrial system 10. For example, in certain embodiments, the machinery protection monitoring system 38 may include a fault detection and management system useful in detecting (e.g., via sensors 42), isolating (e.g., tripping one or more final control elements that may be coupled to the compressor 20 or the turbine 26), and monitoring and/or compensating for one or more adverse operating conditions of the industrial system 10 (e.g., speed, temperature, pressure, vibration, flow, fuel consumption, power production, clearance).
allow a user to generate an alarm template [0013, 0026, 0035] for the system (i.e. alarm template considered combination of parameters, thresholds or other values to define how 
generate a rule data structure (i.e. fig.3 – rules structure to be followed in method – which include determining various sensed data obtained from sensors 42 to detect problems with machine/system) that combines the plurality of alarm set points for the system with the additional threshold values for the system of the alarm template [0022-0026];
generate a first notification (i.e. step 74 – fig.3) when a value for the system meets or exceeds an alarm set point of the plurality of set points; and
generate a second notification (i.e. step 78 – fig.3) when the value for the system meets or exceeds the additional threshold values of the alarm template for the system.
[0026] In certain embodiments, as previously discussed, the protection monitoring system 38 may provide indications of whether or not a fault has occurred based on, for example, the one or more alarm escalation rule-based functions. The alarm escalation rule-based functions may include one or more sets of iterative alarm escalation rules (e.g., stored in the memory 50) that may be predetermined or adjustable (e.g., user-configurable), and may be based on, for example, machine speed (e.g., compressor 20 speed, turbine 26, and so forth), machine mode of operation (e.g., turbine 26 trip multiply mode of operation), a predetermined or adjustable timing sequence (e.g., timer), or other similar operational characteristic. For example, in one embodiment, the protection monitoring system 38 may include alarm escalation rules according to a predetermined operational parameter range (e.g., speed range, a pressure range, a temperature range, a vibration range, a flow range, a frequency range, a clearance range, and so forth). Specifically, the protection monitoring system 38 may be programmed or conditioned to generate an alarm signal, or a number of alarm signals according to the alarm escalation level, when one or more components of the industrial system 10 is operating outside of the predetermined operating parameter range.
[0035] Technical effects of the present embodiments relate to a machinery protection monitoring system useful in automatically controlling a user-invoked inhibition or temporary suspension of certain protection functions of the machinery protection monitoring system by way of alarm escalation rule-based functions. Specifically, the protection monitoring system may generate and transmit signals to energize a number of relays to indicate whether or not a fault or other adverse operating condition on one or more industrial machines (e.g., compressor, turbine, and so forth) of an set of alarm escalation rules may include a predetermined or user-configurable operational parameter range that the industrial machine is expected to operate within, a predetermined or user-configurable time limit for the user-invoked inhibition or temporary suspension of the protection functions, or determinable mode of operation the industrial machine is expected to operate according thereto. In this way, the protection monitoring system may substantially reduce any possibility of the protection functions of the protection monitoring system being inadvertently left inhibited and/or temporarily suspended by the user, and, by extension, may reduce any possibility of the industrial machines of the industrial system operating while in an unprotected state or under other adverse conditions.
	Re claim 4, TART discloses the computing device of claim 1, wherein the additional threshold values include customized threshold values for the system. (as explained above, users can configure specific threshold values)
Re claim 11, TART (as applied for claim 1 using the apparatus of claim 1) a non-transitory computer readable medium (i.e. the method of fig.3 must include at least on computer readable medium to process data and instructions – fig.2), comprising instructions (instructions/functions below can be performed by structures explained above for claim 1) executable by a processing resource to:
generate a rule data structure for a system that includes a plurality of alarm set points for the system and a plurality of additional threshold values from an alarm template for the system generated by a user;
monitor system values for the system corresponding to the plurality of alarm set points and the plurality of additional threshold values;
generate a first type of notification when the system values meet or exceed the plurality of alarm set points;
and generate a second type of notification when the system values meet or exceed the plurality of threshold values.
Re claim 13, TART discloses the medium of claim 11, wherein the instructions are executable by the processing resource to add an additional threshold value (i.e. user may configure specific values as 
Re claim 17, TAFT discloses (as explained above) the medium of claim 11, wherein the instructions are executable by the processing resource to alter the plurality of threshold values of the alarm template without altering instructions (i.e. no specific instructions as used in method of fig.3 are altered if or when a user configures values) of the system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TART et al. (US 20150325060 A1) as applied to claim 1 above, and in view of LEWIS et al. (US 20200380846 A1).
Re claim 3, TART discloses the computing device of claim 1.
	However, TART fails to explicitly disclose:
	wherein the plurality of alarm set points for the system includes manufacturer alarm set points for the system.
LEWIS teaches (abstract) in a similar field of invention of notification system for users (fig.1), wherein a manufacturer [0003, 0009, 0019-0020] can preset a specific recommended set points and/or threshold values in alarm files.  These manufacturer recommended alarm set points and/or threshold values are used to determine a system failure or abnormal performance.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using manufacturer alarm set points as taught by LEWIS in order to monitor a system to perform appropriately.
Claims 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TART et al. (US 20150325060 A1) as applied to claim 1 above, and in view of M C et al. (US 20170116421 A1).
	Re claim 5, TART discloses the computing device of claim 1. 
	However, TART fails to explicitly disclose:
wherein the processor is configured to execute the instructions to parse the additional threshold values with the alarm set points.
M C teaches (abstract) in the similar field of invention, techniques for security vulnerabilities, [0039] wherein alert data for instance, is parsed into data fields and corresponding values, where such data represents security issues within a system.  Data parsing is well-known in the art of data processing.
 in order to further process the data and help determine threshold value problems.
Re claim 6, TART discloses the computing device of claim 5.
However, TART fails to explicitly disclose:
wherein the processor is configured to execute the instructions to save the parsed additional threshold values and alarm set points into a data structure for the system.
As explained above, M C teaches (abstract) in the similar field of invention, techniques for security vulnerabilities, [0039] wherein alert data for instance, is parsed into data fields and corresponding values, where such data represents security issues within a system.  Furthermore, M C teaches [0039-0041] saving the parsed data into a data structure, such as a database.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try saving the parsed data as suggested by M C in order to further modify or update the data.
Re claim 14, TART discloses the medium of claim 13.
However, TART fails to explicitly disclose:
wherein the instructions are executable by the processing resource to parse the added additional threshold value with the plurality of threshold values and the plurality of alarm set points.
M C teaches (abstract) in the similar field of invention, techniques for security vulnerabilities, [0039] wherein alert data for instance, is parsed into data fields and corresponding values, where such data represents security issues within a system.  Data parsing is well-known in the art of data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to parse threshold values with alarm set points as suggested by M C in order to.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TART et al. (US 20150325060 A1) in view of VAN ARKEL et al. (US 10509890 B2).
Re claim 12, TART discloses the medium of claim 11.
However, TART fails to explicitly disclose:
wherein the alarm template is a rule template that includes a decision table.
VAN ARKEL teaches (abstract) in a similar field of invention, a system that includes decision trees (c.29, ll.53-67) as part of the rules data stored in rule libraries.  These decision trees help to determine a system’s response based on detected data patterns.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using decision tables as taught by VAN ARKEL in order to determine what notification to generate based on obtained data from system.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TART et al. (US 20150325060 A1) as applied to claim 11 above
Re claim 15, TART discloses the medium of claim 14. 
	However, TART fails to explicitly disclose:
wherein the instructions are executable by the processing resource to generate the second type of notification when the system values do not meet or exceed the plurality of alarm set points.
	For alarm systems which use different threshold values and include various alarm templates (i.e. as used by TART), sending different types of notifications based on exceeding or not exceeding different alarm set points, is known.  One of ordinary skill in the art understand that programming a system to send notifications based on threshold values at a certain time during operation of an alarm system is commonly done by setting different notification settings based on specific detected events (i.e. threshold values measured).
in order to periodically inform user(s) of system functions.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TART et al. (US 20150325060 A1) as applied to claim 11 above, and in view of BAYLEY et al. (US 20150149218 A1).
Re claim 16, TART disclose the medium of claim 11.
However, TART fails to explicitly disclose:
wherein the instructions are executable by the processing resource to transmit the first type of notification to a first user and transmit the second type of notification to a second user.
BAYLEY teaches (abstract) in a similar field of invention, a detection system (fig.1) for alerting users of different event data [0057-0058], particularly transmitting different notifications to select corresponding users, depending on the obtained data of events.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try transmitting different types of notifications to different users as taught by BAYLEY in order to more precisely inform interested users (by providing alarm event data to the necessary users).
Re claim 18, TART disclose the medium of claim 11.
However, TART fails to explicitly disclose:
wherein the instructions are executable by the processing resource to transmit the first type of notification to a first user based on a user profile of the first user and transmit the second type of notification to a second user based on a user profile of the second user.
BAYLEY teaches (abstract) in a similar field of invention, a detection system (fig.1) for alerting users of different event data [0057-0058], particularly transmitting different notifications to select 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try transmitting different types of notifications to different users as taught by BAYLEY in order to more precisely inform interested users (by providing alarm event data to the necessary users).
Claims 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAFT in view of LEWIS, M C and further in view of BAYLEY as applied to claims 1, 3, 5-6, 11, 14, and 17-18 as combined above.
Re claim 19, TAFT as modified by LEWIS, M C and BAYLEY (as applied for claims 1, 3, 11 and 17-18 above) a method for alarm and notification generation, comprising:
initiating a rule engine of a system that includes manufacturer set points for the system; (TAFT and LEWIS)
allowing a user to generate an alarm template for the system that includes additional threshold values for the system; (TAFT)
parsing the manufacturer set points for the system with the additional threshold values into a rule data structure for the system; and (TAFT and M C)
generating a first notification for a first set of users when a value for the system meets or exceeds the manufacturer set points and generating a second notification for a second set of users when a value for the system meets or exceeds the additional threshold values for the system. (BAYLEY)
Re claim 20, TAFT as modified by LEWIS, M C and BAYLEY disclose in combination the method of claim 19.
However, TAFT, as modified by LEWIS, M C and BAYLEY fails to explicitly disclose:
defining each of the manufacturer set points with a corresponding list of user profiles for sending notifications to when a manufacturer set point is met or exceeded by a value for the system.
Manufacturers (as discussed above) can set specific set points during manufacture of system/device.  Select user profiles can include specific manufacturer users to establish updates of system/device or alarm notifications for such manufacturer users.  One of ordinary skill in the art would understand that transmitting alarm notifications if/when a set point is met or exceeded to a user who works for a manufacturer is a common function done by various systems, including alarm and notification systems (i.e. home security systems, smart devices, etc.) so that manufacturer can monitor performance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try defining a manufacturer set point along with a select list of user contacts so as to send notifications when such set point is met or exceeded in order to periodically update or inform manufacturer of system/device performance issues for instance.
Re claim 21, TAFT discloses the method of claim 19, wherein generating the alarm template includes identifying information (i.e. various configurations can be used – such that different identifying information is included to determine data to be included with notification – step 80 – fig.3) to be provided within the first notification and the second notification.
Re claim 22, TAFT as modified by LEWIS, M C and BAYLEY disclose the method of claim 21.
However, TAFT as modified by LEWIS, M C and BAYLEY fails to explicitly disclose:
wherein identifying information to be provided within the first notification and the second notification includes identifying user specific information to be provided within the first notification and the second notification.
As discussed above for BAYLEY, a detection system (fig.1) for alerting users of different event data [0057-0058], particularly transmitting different notifications to select corresponding users, 
One of ordinary skill in the art would understand that identifying information (i.e. user profile data) included within alarm template, would include user specific information for processing properly. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to user specific information as taught by BAYLEY in order to properly process notifications for specific user(s).
Re claim 23, TAFT as modified by LEWIS, M C and BAYLEY disclose the method of claim 19.
However, TAFT as modified by LEWIS, M C and BAYLEY fails to explicitly disclose:
wherein the first notification is generated by the rule engine and the second notification is generated by the alarm template.
One of ordinary skill in the art would understand that reprogramming of the monitoring system functions are possible given the prior art teachings, different types of notifications can be transmitting as needed to different users, such that a notification can be generated by different modules or at different types as desired.
Official notice is taken that generating different notifications by different modules or structures as desired for the system operating the method of claim 19, would be obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a rule engine to send notifications to one user while the alarm template sends notifications to another user in order to properly transmit notifications to the appropriate users (i.e. manufacturers, managers, monitoring users, clients).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        9/17/2021